 Case 17-38099      Doc 211    Filed 03/19/19 Entered 03/20/19 08:14:24               Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )               BK No.:     17-38099
CLINTON J. MAHONEY,                        )
                                           )               Chapter: 11
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

 ORDER ALLOWING FINAL COMPENSATION AND REIMBURSEMENT OF COSTS AND
                     EXPENSES FOR ACCOUNTANTS

       THIS CAUSE COMING ON TO BE HEARD on Debtor's Accountants' Application For
Allowance Of Final Compensation And Reimbursement Of Costs And Expenses, due and proper notice
having been served and the Court being fully advised in the premises:

       IT IS HEREBY ORDERED THAT:

       1. Margaret M. Hunn, CPA and Rozovics Group, LLP (the "Accountants") are allowed final
compensation of $35,011.00, pursuant to 11 U.S.C. §§ 330 and 331, for services rendered from January
24, 2018 through February 19, 2019, to Clinton J. Mahoney, Debtor and Chapter 11 Debtor in
Possession, and reimbursement of costs and expenses of $181.43.

       2. The Debtor is authorized and directed to pay the Accountants the unpaid balance of the
allowed interim compensation and reimbursement of costs and expenses in the amount of $11,521.93.

     3. Services rendered by the Accountants after February 19, 2019, shall be invoiced monthly to
the Reorganized Debtor and Margaret Hunn, Plan Disbursing Agent, who is authorized to pay such
invoices and the amounts sought therein without further order of Court.

                                                        Enter:


                                                                 Timothy A. Barnes
Dated: March 19, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Gregory K. Stern (Atty. ID #6183380)
 Dennis E. Quaid (Atty. ID #2267012)
 Monica C. O'Brien (Atty. ID #6216626)
 Rachel S. Sandler (Atty. ID #6310248)
 53 West Jackson Boulevard
 Suite 1442
 Chicago, Illinois 60604
 (312) 427-1558
